Citation Nr: 0604303	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.   Entitlement to an increased evaluation for residuals of 
fractured jaw surgery with loss of sensation, currently 
assigned a 10 percent disability evaluation.

2.  Entitlement to service connection for osteoarthritis of 
the temporomandibular joints, to include as secondary to 
service-connected residuals of fractured jaw surgery with 
loss of sensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the May 2003 Statement of the Case 
(SOC) did not specifically list the issue of entitlement to 
service connection for osteoarthritis.  However, that 
particular issue was discussed within the May 2003 SOC and 
was certified to the Board in a VA Form 8.  In addition, the 
RO sent a letter to the veteran in February 2003 in which he 
was informed that both issues were on appeal.  Therefore, the 
Board will proceed with appellate review of the issue and 
adjudicate the claim.

The Board also notes that the veteran contended at his 
November 2005 hearing that he should have had a compensable 
rating for his residuals of fractured jaw surgery prior to 
December 20, 2001.  It is unclear as to whether heintended to 
file a claim for an earlier effective date for the grant of a 
10 percent disability evaluation.  However, that matter is 
not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, that matter is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has an inter-incisal range of 30 degrees 
without pain and 45 degrees without pain.

3.  The veteran has not been shown to currently have 
osteoarthritis that is causally or etiologically related to 
his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
fractured jaw surgery have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.45, 4.150, Diagnostic Codes 9904, 9905 
(2005). 

2.  Osteoarthritis was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in April and May 2002, prior to the 
initial decision on the claim in November 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the April and 
May 2002 VCAA letters about the information and evidence that 
is necessary to substantiate the claims for an increased 
evaluation and service connection in this case.  
Specifically, the May 2002 letter indicated that the evidence 
must show that his service-connected disability has increased 
in severity in accordance with the Schedule for Rating 
Disabilities in order to establish entitlement to an 
increased evaluation.  The April and May 2002 letters also 
stated that the evidence must show that the veteran had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the May 
2003 Statement of the Case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  In fact, the May 2003 SOC provided the veteran 
with the schedular criteria used to evaluate his service-
connected disability pursuant to 38 C.F.R. § 4.150, 
Diagnostic Codes 9904, 9905.  

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2002 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the May 
2002 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The April 
and May 2002 letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to request on his behalf.  In addition, the May 
2002 letter stated that it was still the veteran's 
responsibility to support his claims with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision and SOC of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  In addition, the veteran was provided a VA 
examination in July 2002.  

The Board does observe the veteran's argument that the July 
2002 VA examination report does not accurately reflect the 
current severity of his disability.  In his November 2005 
hearing testimony, the veteran indicated that it had been 
over three years since his last examination and stated that 
the severity of his disorder had increased since that time.  
However, the Board finds that the July 2002 VA examination is 
adequate for purposes of this appeal.  The examination was 
conducted by a physician who considered factors relevant to 
the veteran's claim, and the examination report contains 
findings pertinent to the evaluation of the veteran's 
residuals of fractured jaw surgery under governing law and 
regulations.  In addition, the veteran has not identified or 
submitted any additional medical evidence that suggests that 
his service-connected residuals of fractured jaw surgery have 
increased in severity or that the July 2002 VA examination is 
inadequate for rating purposes.  Nor has the veteran or his 
representative specifically indicated how the disability has 
worsened or changed since his last examination.  Thus, the 
Board finds that further examination is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Background and Evidence

A rating decision dated in June 1999 granted service 
connection for residuals of a fractured jaw and assigned a 
noncompensable evaluation from September 1, 1999.  That 
decision was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in May 1999.  On its own initiative, VA 
reevaluated the veteran's disability, and in a January 2002 
rating decision, the noncompensable evaluation was continued.  
Meanwhile, the veteran filed a claim for an increased 
evaluation in December 2001 at which time he indicated that 
he was experiencing pain in the right side of his jaw.  He 
claimed that the pain was caused by arthritis that was due to 
the trauma and placement of bone fixating screws.  A November 
2002 rating decision increased the evaluation to 10 percent 
effective from December 20, 2001.  During the pendency of the 
appeal, the veteran's 10 percent disability evaluation has 
remained in effect until the present time.  

The veteran was provided a VA examination in November 2001 
during which he reported having a bilateral mandible fracture 
that was repaired with multiple bone screws bilaterally.  He 
described having pain over the angle of his right-sided 
mandible, but it was noted that his swelling had subsequently 
resolved.  A physical examination revealed slight tenderness 
over the angles of his right mandible, but there were no 
palpable abnormalities, swelling, or erythema.  The veteran 
was assessed as having right-sided jaw pain.

The veteran was also afforded a VA examination in July 2002 
during which it was noted that he had had orthognathic 
surgery for correction of a developmental overbite following 
which he began to have increasing pain.  He indicated that 
his bite seemed okay since he had the surgery, but he 
complained of loss of motion of the jaw.  He also indicated 
that he could subluxate periodically, but he could reduce the 
subluxation without professional help.  He had never 
dislocated his jaw.  The veteran noted that the pain was 
greater on the right side of his jaw, which was made worse 
worth clenching, but Motrin partially decreased the pain.  A 
physical examination revealed anestehesia in the chin area 
consistent with mental nerve distribution.  The opening of 
the mandible was approximately 30 millimeters without pain, 
and he could open it to approximately 45 millimeters with 
pain.  Lateral excursion was seven millimeters to the left 
and ten millimeters to the right.  The veteran had bilateral 
pain in the temporomandibular joint area upon palpitation 
while opening and closing as well as during excursion.  He 
also had mild pain on the right side with swallowing and with 
his head turned to the right side.  Auscultation of joints 
revealed no clicking or popping.  A tomographic radiology 
report showed an old well-healed mandibular fracture on the 
right side.  There was no evidence of loss of joint space or 
subchondral sclerosis in the right or left jaws, but there 
was evidence indicating presence of trapped meniscus in the 
right jaw.  The movement in the left mandibular head upon 
opening was within normal limits.  There was no deformity in 
the glenoid rosea or erosion of the mandibular head.  The 
radiographic impression was abnormal movement of the right 
mandibular head upon opening of the mouth indicating the 
presence of trapped meniscus.  There was no evidence of 
osteoarthritis in either temporomandibular joints.  

A rating decision dated in May 2003 granted service 
connection for neuritis in the chin area consistent with 
mental nerve distribution and assigned a 10 percent 
disability evaluation effective from December 20, 2001.

In his November 2005 hearing before the Board, the veteran 
acknowledged that the July 2002 VA examination found him able 
to open his mandible to 30 millimeters without pain and to 45 
millimeters with pain.  However, he argued that he should be 
assigned a 20 percent disability evaluation because he has 
limitation of motion due to pain.  He also indicated that he 
had swelling due to arthritis, muscle spasms, increased 
painful motion, and locking up on both sides.  He claimed 
that his jaw affected his sleep and chewing and stated that 
he had periodic flare-ups.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his residuals of fractured jaw surgery with 
loss of sensation.  More specifically, he claims that the 
current evaluation assigned for his disorder does not 
accurately reflect the severity of the symptomatology 
associated with that disability.  In addition, the veteran 
contends that he is entitled to service connection for 
osteoarthritis of the temporomandibular joints.  In 
particular, he claims that he currently has osteoarthritis of 
the temporomandibular joints that is secondary to his 
service-connected residuals of fractured jaw surgery with 
loss of sensation.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of fractured jaw surgery 
pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904.  Under 
that diagnostic code, a 10 percent disability evaluation is 
contemplated for moderate displacement of the mandible, and a 
20 percent disability evaluation is warranted for severe 
displacement.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of fractured jaw surgery under Diagnostic Code 
9904.  The medical evidence of record does not demonstrate 
severe displacement of the mandible.  In fact, the November 
2001 VA examination revealed that there were no palpable 
abnormalities, and a tomographic radiology report obtained in 
conjunction with the July 2002 VA examination showed an old 
well-healed mandibular fracture on the right side.  As such, 
the medical evidence of record does not show the veteran to 
have met the criteria for an increased evaluation for his 
residuals of fractured jaw surgery under Diagnostic Code 
9904.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher disability 
evaluation under Diagnostic Code 9905, pursuant to which 
limited motion of temporomandibular articulation is 
evaluated.  See 38 C.F.R. § 4.150, Diagnostic Code 9905.  
Under that diagnostic code, a 10 percent disability 
evaluation is assigned for an inter-incisal range of 31 to 40 
millimeters or for a lateral excursion range of zero to 4 
millimeters.  A 20 percent disability evaluation is warranted 
for an inter-incisal range of 21 to 30 millimeters.

In this case, the July 2002 VA examination found that the 
veteran could open his mandible to approximately 30 
millimeters without pain and to 45 millimeters with pain.  As 
such, the veteran has been shown to have an inter-incisal 
range limited by pain to 30 millimeters.  Accordingly, taking 
into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holdings of DeLuca, supra, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 20 percent evaluation. The 
benefit of the doubt is resolved in the veteran's favor. See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.150, Diagnostic Code 
9905.

The Board has also considered whether an evaluation in excess 
of 20 percent for the veteran's residuals of fractured jaw 
surgery is warranted.  However, there is no evidence showing 
that the veteran's has an inter-incisal range of 11 to 20 
millimeters.  In addition, the Board notes that the veteran 
is already in receipt of excess of the maximum schedular 
rating available under Diagnostic Code 9905 for range of 
lateral excursion.  As such, the veteran has not met the 
criteria for an evaluation in excess of 20 percent.  Overall, 
the disability picture is more accurately reflected under the 
criteria for a 20 percent rating.  Therefore, the Board finds 
that an evaluation in excess of 20 percent for residuals of 
fractured jaw surgery is not warranted.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of fractured jaw 
surgery have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of fractured jaw surgery under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
osteoarthritis.  Significantly, the July 2002 VA examination 
found that there was no evidence of osteoarthritis in either 
of the temporomandibular joints.  Nor is there any other 
medical evidence of record showing that the veteran has such 
a disorder.  Thus, the medical evidence does not establish 
that the veteran has a current diagnosis of osteoarthritis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of osteoarthritis in this case, the Board 
finds that the veteran is not entitled to service connection 
for osteoarthritis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for osteoarthritis is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he 
currently has osteoarthritis of the temporomandibular joints 
that is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for residuals of fractured 
jaw surgery with loss of sensation is granted.

Service connection for osteoarthritis of the 
temporomandibular joints is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


